Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Claim 1, 10, 19 objected to because of the following informalities: the claim appears to omit an article such as “the” with relation to the recited “second playback device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Jarvis: 20140093085 hereinafter Jar and further in view of Beckhart: 20130331970 and hereinafter Beck (both of record).
Regarding claim 1, 10, 19
Jar teaches:
A first playback device, method and medium bearing instructions for: at least one processor; non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor (Jar: ¶ 50-56; Fig 4: a zone player comprising a processor and memory bearing executable code) and thereby cause the first playback device to be configured to: 
receive a command for the first playback device to play back given media content (Jar: ¶ 21-24, 50-56: a zone player receives and outputs an audio signal);
based on the received command, transmit a request to a second playback device for an indication of whether a shared playback device that is currently configured for synchronous playback of media content in a second group of playback devices that includes at least the second playback device is available to join a first group of playback devices that includes at least the first playback device such that the shared playback device is configured for synchronous 
if the first playback device receives an indication from second playback device that the shared playback device is available (Jar: ¶ 36, 57-59, 73-77, 84-94, 101-104: Fig 7, 8: that is, if the state variable is set for a separate group):
transmit a command to the shared playback device to join the first group of playback devices  (Jar: ¶ 36, 57-59, 73-77, 84-94, 101-104: Fig 7, 8: a user can group, consolidate, etc. players on a network until a desired configuration is achieved); and play back the given media content in synchrony with the first group of playback devices including at least the shared playback device (Jar: ¶ 36, 45, 57-59, 86: when a desired configuration is achieved, such as by grouping, the grouped zone players are configured for and operate to play back a desired media in synchronization).
Jar strongly suggests but does not explicitly teach reading of a state variable indication from second playback device that the shared playback device is unavailable, that is the shared playback device currently bears a state variable that the shared playback device is operating in a second bonded zone to deliver synchronous media, thus the controller would need to break apart the second bonded zone to join the shared device to the first bonded zone or play back the given media content without synchronizing playback of the given media content with the shared playback device (Jar: ¶ 36, 45, 57-59, 86).
In a related field of endeavor Beck teaches:

receive a command for the first playback device to play back given media content (Beck: ¶ 68-74, 96-131; Fig 6A, 6B: playback device(s) operate to output a selected media including by a plurality of players operable in a paired, bonded and/or consolidate fashion); 
based on the received command, transmit a request to a second playback device for an indication of whether a shared playback device is available to join a first group of playback devices that includes at least the first playback device such that the shared playback device is configured for synchronous playback of media content with the first group of playback devices  (Beck: ¶ 68-74, 96-131; Fig 6A, 6B: a primary playback device determines availability of additional devices for grouping, synchronous playback, etc.); 
if the first playback device receives an indication from second playback device that the shared playback device is available: transmit a command to the shared playback device to join the first group of playback devices  (Beck: ¶ 68-74, 96-131; Fig 6A, 6B: primary playback device selects a player from available playback devices to compensate for an unavailable playback device); and play back the given media content in synchrony with the first group of playback devices including at least the shared playback device; and 
if the first playback device receives an indication from that a shared playback device is unavailable (Beck: ¶ 68-74, 96-131; Fig 6A, 6B), the system selects a second playback device from the available devices and/or adjusts the extant devices to play back the given media content without synchronizing playback of the given media content with any additional shared 

Regarding claim 2, 11
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: before transmitting the request to the second playback device, determine that the shared playback device is currently configured for synchronous playback of media content in the second group of playback devices that includes at least the second playback device (Jar: ¶ 36, 57, 58, 73-77, 84-94, 101-104: Fig 7, 8: when the state variable is read and the status of the shared playback device is determined the inclusion of the shared device in the first zone is also determined, in which case the need for the request transmission is obviated)

Regarding claim 3, 12
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, wherein the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to transmit the command to the shared playback device to join the first group of 

Regarding claim 4, 13
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: before playing back the given media content in synchrony with the first group of playback devices including at least the shared playback device, update a playback configuration of the first playback device (Jar: ¶ 36, 57-59, 73-77, 84-94, 101-104: Fig 7, 8: coded instructions operate to read, write, update, etc. state variables sufficient to arrive at a user preferred group configuration, when a desired configuration is achieved, such as by grouping, the grouped zone players are configured for and operate to play back a desired media in synchronization).

Regarding claim 5, 14
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, wherein the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to update the playback configuration of the first playback device comprise program instructions that are executable by the at least one processor and thereby cause the first 
wherein the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to play back the given media content in synchrony with the first group of playback devices including at least the shared playback device comprise program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to play back the given subset of the plurality of audio channels included in the given media content (Jar: ¶ 36, 43-45, 82, 102, etc.: coded instructions operate to read, write, update, etc. state variables sufficient to arrive at a user preferred group configuration including channel configuration, when a desired configuration is achieved, such as by grouping, the grouped zone players are configured for and operate to play back a desired media in synchronization according to a determined channel configuration).

Regarding claim 6, 15
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: transmit a command to at least one other device in the first group of playback devices to update a playback configuration of the at least one other device (Jar: ¶ 36, 43-45, 82, 102, etc.: playback configurations, state variables etc. stored, read, updated, etc. configurations operable to be stored, updated upon each/any of the networked playback devices).

Regarding claim 7, 16
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: after transmitting the command to the shared playback device to join the first group of playback devices, update, in memory of the first playback device, a network state identifier that indicates a grouping status of at least the first playback device and the shared playback device  (Jar: ¶ 36, 43-45, 82, 102, etc.: playback configurations of the loudspeaker network, state variables relevant thereto, etc. stored, read, updated, etc.; each/any of the plurality of networked playback devices can be dynamically configured and the state variables stored on a device dynamically updated).

Regarding claim 8, 17, 20
Jar in view of Beck teaches or suggests:
A first playback device , method, and medium, wherein the program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to receive the command for the first playback device to play back given media content comprise program instructions that are executable by the at least one processor and thereby cause the first playback device to be configured to detect an audio input from a media presentation device (Jar: ¶ 54, 94: each/any of the networked playback device(s) optionally comprises an auto-detecting input for connection of other media presentation devices and further operates to detect and respond to messages from other media presentation devices).

Regarding claim 9, 18

A first playback device , method, and medium, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the first playback device to be configured to: provide an indication to a controller device for presentation on a graphical display that indicates the shared playback device has joined the first group of playback devices (Jar: ¶ 36, 57-59, etc.: screen displays a user interface suitable for facilitating grouping and synchronizing zones for audio playback including display of singular controller elements for grouped playback devices, controller similarly displays common content for grouped devices and is dynamically updated to systemic and individual changes to devices).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9319153 operations performed/proscribed based when a media devices is determined to be unavailable


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701.  The examiner can normally be reached on 730-630 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C MCCORD/Primary Examiner, Art Unit 2654